Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 1 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 2 of 9




               x
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 3 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 4 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 5 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 6 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 7 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 8 of 9
Case 19-13505-JDW   Doc 21   Filed 11/21/19 Entered 11/21/19 13:14:26   Desc Main
                             Document     Page 9 of 9
